Citation Nr: 1048175	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2008, 
for the grant of service connection for erectile dysfunction.  

2.  Entitlement to an effective date earlier than July 1, 2008, 
for the grant of entitlement to special monthly compensation 
based on loss of use of a creative organ.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

The Veteran testified at a hearing before the Board in July 2010.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for erectile dysfunction in March 2006.  The claim was 
denied in a November 2006 rating decision.  The Veteran was 
notified of the decision in a November 2006 letter.  

2.  The Veteran appealed the November 2006 denial with the 
submission of a timely notice of disagreement, and submission of 
a substantive appeal following the RO's issuance of a statement 
of the case.  

3.  The Veteran's representative submitted a statement received 
in May 2008 and indicated that on behalf of the Veteran, the 
representative was canceling the appeal for erectile dysfunction 
as a secondary condition of service-connected diabetes.  

4.  The Veteran's representative submitted a claim for 
reconsideration of the denial of service connection for erectile 
dysfunction received on July 16, 2008.  

5.  In an October 2008 rating decision, service connection for 
erectile dysfunction and entitlement to special monthly 
compensation based on loss of use of a creative organ were 
granted effective July 1, 2008.  

  
CONCLUSION OF LAW

1.  The criteria for entitlement to an effective date earlier 
than July 1, 2008, for the grant of service connection for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for entitlement to an effective date earlier 
than July 1, 2008, for the grant of entitlement to special 
monthly compensation based on loss of use of a creative organ are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim of entitlement to service connection 
for erectile dysfunction in March 2006.  The claim was denied in 
a November 2006 rating decision.  The Veteran submitted a notice 
of disagreement in November 2006.  The Veteran's appointed 
representative at the time submitted a substantive appeal on 
behalf of the Veteran in October 2007.  The representative 
indicted that the Veteran did not desire a hearing as indicated 
by the Veteran on a VA Form 9 filed earlier in October 2007.  The 
Veteran was notified in an April 2008 letter that he was 
scheduled for a Travel Board hearing at the RO in June 2008.  In 
a statement received in May 2008, the representative indicated 
that on behalf of the Veteran, the representative was canceling 
the appeal for erectile dysfunction.

Subsequently, the representative submitted a statement received 
in July 2008 and requested reconsideration of the denial of 
service connection for erectile dysfunction.  A statement from 
the Veteran's treating endocrinologist at VA was also included 
with the representative's statement.  In an October 2008 rating 
decision, service connection for erectile dysfunction and 
entitlement to special monthly compensation based on loss of use 
of a creative organ were granted effective July 1, 2008.  

The Veteran argues that the May 2008 statement from his 
representative was submitted in error.  He testified that he met 
with his representative who informed him that he should obtain a 
statement from his physician linking his erectile dysfunction to 
his diabetes.  He stated that the representative suggested that 
he postpone the Board hearing until he obtained a doctor's 
statement.  The Veteran testified that he obtained an opinion 
from his VA physician and was thereafter granted service 
connection for erectile dysfunction but the effective date of the 
grant was July 16, 2008, rather than the date he originally filed 
his claim in March 2006.  

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2010). Withdrawal may be made by the 
appellant or by authorized representative.  38 C.F.R. § 20.204 
(2010).  The withdrawal must include the name of the Veteran, the 
applicable VA file number, and a statement that the appeal is 
withdrawn.  38 C.F.R. § 20.204 (2010).  An appeal withdrawal is 
effective when received by the agency of original jurisdiction.  
38 C.F.R. § 20.204 (2010).  Withdrawal of an appeal is deemed the 
withdrawal of the notice of disagreement and substantive appeal.  
Withdrawal does not preclude the filing of a new notice of 
disagreement, provided such notice of disagreement would be 
timely.  38 C.F.R. § 20.204(c) (2010).  

The May 2008 statement from the representative included the 
Veteran's name, the claim number, and a statement indicating that 
the appeal for entitlement to service connection for erectile 
dysfunction was being canceled.  Therefore, that statement meets 
the criteria for withdrawal of an appeal.  38 C.F.R. § 20.204 
(2010).  While the Board is sympathetic to the Veteran, 
unfortunately the appeal withdrawal was properly executed and 
effectuated the date it was received at the RO in May 2008.  
Consequently, the November 2006 rating decision is final.  While 
the Veteran claims that the withdrawal was filed in error, the 
withdrawal was filed by an eligible party, his appointed 
representative at the time, and met the criteria for a valid 
withdrawal of appeal.  The applicable regulations provide no 
provision for any adjustment based upon a finding of erroneous 
withdrawal.  38 C.F.R. §§ 3.400, 20.204 (2010).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156 (2010).  Generally, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective 
date for claims based on new and material evidence received after 
the final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2) (2010).

Review of the record reveals that following withdrawal of the 
original appeal in May 2008, the earliest document that can be 
construed as either a formal or informal claim of service 
connection for erectile dysfunction was received by the RO on 
July 16, 2008.  That is the earliest date from which the 
Veteran's claim for service connection for erectile dysfunction 
and entitlement to special monthly compensation can be granted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i)(2010).  Therefore, the Board finds that an 
effective date earlier than July 1, 2008, is not warranted under 
applicable law and regulation.  

Furthermore, while that July 2008 communication from the 
representative requested reconsideration of the denial of service 
connection for erectile dysfunction, it does not constitute a 
timely notice of disagreement to the November 2006 denial, 
because it was not filed within one year following notification 
of that decision.  38 C.F.R. § 20.302 (2010).

In summary, the Board finds that the criteria for the assignment 
an effective date earlier than July 16, 2008, for the grant of 
service connection for erectile dysfunction and entitlement to 
special monthly compensation, are not met.  In essence, the Board 
believes that this is a case in which the law and not the 
evidence is dispositive, and thus, that the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice provisions are 
applicable to this claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The Board finds 
that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.


ORDER

Entitlement to an effective date earlier than July 1, 2008, for 
the grant of service connection for erectile dysfunction is 
denied.  

Entitlement to an effective date earlier than July 1, 2008, for 
the grant of entitlement to special monthly compensation based on 
loss of use of a creative organ is denied.    



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


